Title: To George Washington from George Muse, 30 November 1774
From: Muse, George
To: Washington, George



Sir
30th Novr 1774

As there is a peace with the Indians shall be obliged to you to have Deeds Executed for the land I Exchang’d wth you as soon as conveniancy will permit, in Order to have it saved, if you have an inclination to purchase please let me know by Mr Morton what you wou’d give. ⟨Mutilated⟩ acknowledge the receipt of 20£ by Colo. ⟨mutilated⟩ndleton for which I am obliged to you, I Suppose

Colo. Pendleton inform’d you that the deeds was Executed for the 180 Acres. from Sir yr Most Hle and Most Obedient Servt

Geo. Muse

